Citation Nr: 1039861	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-43 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disability, to 
include as secondary to service connected diabetes mellitus, type 
II.

2.  Entitlement to service connection for peripheral vascular 
disease/carotid artery disease, to include as secondary to 
diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, type 
II.

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), to include as secondary to 
service connected diabetes mellitus, type II.

5.  Entitlement to service connection for renal disease/failure, 
to include as secondary to diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The agency of original jurisdiction (AOJ) adjudicated the issue 
of service connection for heart disability as secondary to 
service-connected diabetes mellitus.  The rating decision 
referred to coronary artery disease that was diagnosed during the 
Veteran's treatment for his CVA in December 2008.  However, the 
Veteran was diagnosed with carotid artery disease and not 
coronary artery disease while inpatient.  

The Board finds that a review of the Veteran's claim, and the 
evidence of record, reveals that a claim for service connection 
for peripheral vascular disease/carotid artery disease was raised 
by the record and adjudicated by the AOJ when it addressed the 
CVA and heart issues.  This issue is on appeal and has been 
listed separately from the other issues.  

The Veteran was granted service connection for bilateral varicose 
veins by way of a rating decision dated in May 1976.  He was 
awarded a 30 percent disability rating at that time.  The Board 
notes that the regulations used to evaluate disabilities 
involving varicose veins were amended in December 1997.  See 
62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  The change was 
codified at Diagnostic Code 7120, 38 C.F.R. § 4.104 (2010).  The 
change in regulations provided for varicose veins of the 
extremities to be evaluated separately and then combined with the 
application of the bilateral factor, if appropriate.  Id.  A 
review of the rating decisions of record reveals that the 
Veteran's bilateral varicose veins have not been reviewed for 
application of this change in the regulations.  The issue is 
noted for action by the AOJ.

(The issues of service connection for heart disability, 
hypertension, and renal failure/disease are addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus, type 
II, based on service in the Republic of Vietnam.

2.  The Veteran suffered a CVA/stroke in December 2008.  He was 
also diagnosed with carotid artery disease at that time.  

3.  The evidence of record supports a finding that the Veteran's 
service-connected diabetes mellitus contributed to his CVA/stroke 
and development of peripheral vascular disease/carotid artery 
disease.  


CONCLUSIONS OF LAW

1.  The Veteran has residuals of a CVA/stroke that are the result 
of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  The Veteran has peripheral vascular disease/carotid artery 
disease that is the result of his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from February 1956 to February 
1976.  His military service included a tour of duty in the 
Republic of Vietnam.

As noted in the Introduction, the Veteran was granted service 
connection for bilateral varicose veins in May 1976.   He 
submitted his current claim for VA disability compensation in 
December 2008.  The Veteran sought service connection for 
diabetes mellitus, type II, due to herbicide exposure in Vietnam.  
He also sought service connection for heart problems, renal 
failure, hypertension and stroke, to include as secondary to his 
diabetes mellitus, type II.

The Veteran submitted records from Comanche County Memorial 
Hospital (CCMH) that were dated in December 2008.  The records 
reflect that the Veteran suffered a large, left middle cerebral 
artery infarct (stroke or CVA) in December 2008.  He was also 
diagnosed with carotid artery disease, hypertension, and chronic 
kidney disease, stage II.  The records did not address the onset 
of the several diagnoses, with the exception of the infarct as 
that had occurred in December 2008.  

The Veteran also submitted a "Diabetes Physician's Statement" 
in January 2009.  The form listed the rating criteria for 
diabetes mellitus, type II with blocks to be checked to signify 
the level of disability.  The form also included blocks for the 
physician to check to address body systems that had complications 
due to the diabetes mellitus.  The form was signed by the 
Veteran's rehabilitation physician, S. Kaul, D.O., who also 
participated in the Veteran's stroke rehabilitation.

Dr. Kaul indicated that the Veteran had diabetes mellitus that 
was manageable by restricted diet only.  He checked blocks to 
indicate there were cardiovascular and neurological complications 
that were directly due to the Veteran's diabetes mellitus; 
however, he failed to specify what complications were involved.  
He also did not check any of the available blocks associated with 
visual, renal, depression, or other complications.

The Veteran's service treatment records (STRs) are negative for 
evidence of heart-related problems, hypertension, renal 
failure/disease, or stroke.  

The Veteran submitted evidence of his admission to a Veterans 
Center in February 2009.  

The Veteran was granted service connection for diabetes mellitus, 
type II, by way of a rating decision dated in February 2009.  The 
grant was based on a presumptive basis as a result of the 
Veteran's service in Vietnam.  A decision on the issues on appeal 
was deferred.

Associated with the claims folder are VA ophthalmology outpatient 
records dated in February 2009.  They related to evaluations of 
diabetic-related residuals involving the Veteran's eyes.

The Veteran was afforded a VA examination in February 2009.  The 
Veteran was brought to the examination by family members.  He was 
unable to answer the examiner's question as a result of residuals 
of his December 2008 stroke.  His family members provided the 
Veteran's medical history.  The examiner noted that it was 
reported that the Veteran had not been diagnosed with diabetes 
prior to the stroke.  He had been reluctant to see a doctor for 
routine care.  The family members were not sure how long he had 
had diabetes.  The Veteran still had difficulty swallowing after 
the stroke, in addition to having difficulty in speaking.  The 
Veteran was incontinent for bowel and bladder.  He required 
assistance with activities of daily living.  He was totally 
paralyzed on the right side.  

The family gave a history of the Veteran being hospitalized once 
for chest pain but that a stress test was negative.  It was noted 
that the Veteran was diagnosed with bilateral carotid artery 
stenosis while hospitalized for his stroke.  The Veteran required 
regular Insulin to help control his diabetes.  The examiner noted 
that there was no history of a diagnosis of coronary artery 
disease, stent placement, history of myocardial infarction or 
coronary artery bypass grafting (CABG).  The family reported that 
the Veteran was diagnosed with hypertension for two years and had 
been taking medication for the disease.  The examiner said that 
the lab work at the Veterans Center showed a normal blood urea 
nitrogen (BUN) and creatinine with no evidence of renal failure.  
(This evidence is not of record).  

The examiner provided several diagnoses with opinions.  She 
confirmed a diagnosis of diabetes mellitus, type II.  She said 
there was no evidence of coronary artery disease or renal 
failure.  The examiner said that it was less likely as not that 
the Veteran's hypertension was due to his service connected 
diabetes as it was diagnosed prior to the diabetes.  The examiner 
also provided a diagnosis of cerebrovascular disease.  She said 
it was less likely as not secondary to the Veteran's diabetes as 
it was diagnosed prior to the diabetes.  The examiner also 
diagnosed carotid artery stenosis and said it was less likely 
than not secondary to diabetes.  No explanation or rationale was 
provided.  The final diagnosis was mild nonproliferative diabetic 
retinopathy of the right eye that was said to be as likely as not 
secondary to diabetes.

The AOJ denied service connection for the issues on appeal in 
March 2009.  The Veteran submitted his notice of disagreement 
(NOD) in April 2009.  He referred to the January 2009 form 
submitted by Dr. Kaul as showing he was suffering from 
cardiovascular complications due to his service-connected 
diabetes.  He said the records from CCMH showed a history of 
treatment for coronary artery disease.  He disagreed with the 
denial of service connection for the remaining two issues, 
hypertension and renal failure/disease, but did not provide any 
specific information.  The Veteran stated that his claimed 
disabilities were "well known and proven secondary conditions" 
of diabetes mellitus, type II.

The Veteran submitted a medical opinion from J. R. Williams, 
M.D., dated in August 2009.  Dr. Williams said he was currently 
treating the Veteran for residuals of a stroke, heart disease and 
diabetes mellitus, type II.  He said he had reviewed the 
Veteran's current medical records.  He said the records showed 
very high glucose levels dating back to November 2000.  He 
referenced an attached laboratory record from the Army hospital 
at Fort Sill, Oklahoma, that showed a glucose level of 121 
milligrams per deciliter (mg/dl).  Dr. Williams said that 
diabetes is diagnosed when the fasting blood glucose is 120 
mg/dl.  Although he did not cite to it, the same Army record 
showed a glucose level of 122 mg/dl for a test done in September 
2004.  The laboratory record said the range of values went to 110 
with values beyond that considered as high.

Dr. Williams noted that the Veteran had recently been denied 
service connection for problems with his heart and stroke as 
caused by his diabetes.  He further noted that the VA decision 
said there was no link between the Veteran's diabetes and his 
heart and stroke conditions.  Dr. Williams said that diabetes 
increased a person's risk for many serious complications and such 
complications included heart disease and stroke.  He opined that 
the Veteran's diabetes more likely than not started years before 
his problems with his heart condition and stroke as demonstrated 
by the laboratory record.  He also opined that the Veteran's 
service-connected diabetes more likely than not contributed to 
his heart disease and stroke conditions.

The Veteran also submitted a one page VA outpatient record from 
May 2009 that related to a follow-up eye clinic appointment.  

The AOJ continued to deny the Veteran's claim and issued a 
statement of the case (SOC) in October 2009.  In regard to heart 
problems, the AOJ noted that a heart condition had not been 
identified in the record.  As for the Veteran's stroke, the AOJ 
acknowledged the opinion from Dr. Williams but found the VA 
examination report to be more probative.  The AOJ felt a more 
complete history was provided at the examination that supported a 
conclusion that diabetes was diagnosed after the stroke.  There 
was no discussion of the high glucose levels highlighted by 
Dr. Williams that predated the stroke by 8 and 4 years, 
respectively, or his rationale that the diabetes mellitus more 
likely than not existed prior to the stroke.  

The Veteran submitted a second letter from Dr. Williams that was 
dated in November 2009.  He reported the Veteran was a resident 
of the Veterans Center and was being treated for residuals of a 
stroke, diabetes mellitus, type II, and carotid artery disease.  
He said he had reviewed the Veteran's current medical records 
(although these were not identified) as well as the records from 
CCMH from December 2008.  Dr. Williams said the Veteran was 
diagnosed with diabetes mellitus, type II and carotid artery 
disease when he was admitted for treatment of the stroke.  He 
again referred to the two elevated glucose laboratory results 
from 2000 and 2004.  He said that diabetes affected a person's 
ability to handle glucose appropriately and a person's ability to 
process fats efficiently.  Thus, placing a person at a greater 
risk of developing carotid artery disease and stroke.

Dr. Williams again noted that diabetes mellitus is diagnosed when 
fasting blood glucose levels are 120 mg/dl or higher.  He stated 
that the Veteran was diagnosed with diabetes mellitus at the time 
of his admission in December 2008.  He said that diabetes was a 
serious disease that did not develop overnight.  He said that, 
over time, high levels of sugar would build up in the bloodstream 
and increase the chances of developing type II diabetes.  He said 
the record, in his opinion, indicates that it was more likely 
than not that the Veteran had diabetes [mellitus] type II years 
prior to developing carotid artery disease and his stroke.  He 
also said that the Veteran's problems with diabetes type II did 
contribute to his carotid artery disease and stroke.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability may be service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2010).  Moreover, in general, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 
3.310(b) (2010).

The evidence of record does not support a grant of service 
connection on a direct basis.  The Veteran's peripheral vascular 
disease/carotid artery disease, and CVA/stroke first manifested 
themselves years after service.  The STRs do not support any 
conclusion that the diseases were manifested in service.  Nor 
does the evidence of record support a finding of a continuity of 
symptomatology.  This conclusion is based on the Veteran's prior 
evaluation for his varicose veins and his statements of record 
prior to CVA in December 2008.  Moreover, none of the family 
members that provided his medical history have alleged any 
continuity of symptomatology, and neither the Veteran nor his 
representative have argued a direct link to military service.  
Rather, the contention is that the Veteran's problems were caused 
by the service-connected diabetes.

There is evidence of record to support service connection for 
peripheral vascular disease/carotid artery disease and residuals 
of the CVA on a secondary basis.  The Veteran is service 
connected for diabetes mellitus.  Dr. Williams has provided two 
opinions that are sufficient to establish the likelihood that the 
Veteran's diabetes mellitus existed prior to his CVA/stroke in 
December 2008.  Further, he has provided a reasoned opinion as to 
how the diabetes mellitus contributed to the development of 
peripheral vascular disease/carotid artery disease and 
CVA/stroke.  

The VA examiner had only the medical records from CCMH and the 
limited medical history provided by family members to consider 
for past medical problems.  The records from CCMH were extremely 
limited as they were created for the purposes of immediate 
treatment rather than a history and etiology that is required in 
evaluating a claim for disability compensation benefits.

The Board finds that the medical opinions expressed by Dr. 
Williams are more probative as he had access to information 
unavailable to the VA medical examiner.  This evidence documents 
a multi-year history of glucose levels at a level indicative of 
diabetes, which levels were evident years before the CVA/stroke 
in December 2008.  Dr. Williams' conclusions are supported by the 
evidence of record.

In light of the evidence of record, the Board finds that the 
Veteran's diabetes mellitus did exist prior to his CVA/stroke.  
Further, the Board finds that the opinions of Dr. Williams 
establish that the Veteran's service connected diabetes mellitus 
did contribute to the development of the Veteran's peripheral 
vascular disease/carotid artery disease and the event of the 
CVA/stroke.  Accordingly, service connection is warranted for 
both peripheral vascular disease/carotid artery disease and 
residuals of the stroke.


ORDER

Entitlement to service connection for peripheral vascular 
disease/carotid artery disease as secondary to service-connected 
diabetes mellitus is granted.

Entitlement to service connection for residuals of a CVA as 
secondary to service-connected diabetes mellitus is granted.


REMAND

The Veteran is retired from active duty and eligible for medical 
treatment at military facilities.  The evidence of record shows 
that the Veteran has received treatment from the Army hospital 
located at Fort Sill.  The laboratory record submitted with Dr. 
Williams' statement of August 2009 referred to test results dated 
in November 2000.  

In addition, the Veteran has received VA treatment, at least 
since his stroke in December 2008.  It appears that the AOJ has 
printed the records on their own as opposed to requesting records 
from the respective VA facilities.  To date, the only records 
provided pertain to eye-related symptoms associated with the 
Veteran's diabetes mellitus.  It is not clear from the record 
whether the Veteran has received VA treatment prior to 2009.

Further, the Veteran's hypertension was said to be treated with 
medication at the time of his CVA in December 2008.  The existing 
evidence does not identify the source of treatment, to include 
prescribing medications, for the Veteran's hypertension.  The 
fact is that the Veteran was treated for his hypertension.

The Board notes that the records from CCMH also provided a 
diagnosis of chronic kidney disease, stage II.  No further 
reference was made in regard to this diagnosis; however, it was 
noted to be a chronic, as opposed to an acute, disease.  This 
would imply a medical condition of some duration, whether treated 
or not.  

The VA examiner addressed the matter of renal failure.  However, 
the Veteran's claim encompasses renal failure/disease as 
indicated by the evidence of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Also, the VA examiner referenced medical 
records, by way of laboratory reports from the Veterans Center, 
that are not of record.  It is not clear whether this facility is 
affiliated with VA and that permits access to records or whether 
the examiner had medical information available to her that was 
not made a part of the claims folder

Although the Veteran was asked to identify pertinent medical 
records, neither he nor his representative provided records other 
than those from CCMH.  As noted, it is clear he has been seen at 
the Army hospital.  It may also be that he was previously treated 
at CCMH.  The Veteran was receiving medication for his 
hypertension at the time of his CVA in December 2008.  Dr. 
Williams referred to the Veteran's "current" medical records 
and the VA examiner referenced Veterans Center laboratory 
studies.  It is clear that there is outstanding medical evidence 
in this case, to include the Army hospital and Veterans Center.

On remand, the Veteran, through his representative, should be 
asked to identify all sources of treatment for his claimed 
disabilities since service.  The AOJ should attempt to obtain 
those records identified by the Veteran or his representative and 
where he has requested assistance.  The AOJ is responsible for 
obtaining identified Federal records.  38 C.F.R. § 3.159 (c)(2) 
(2010).

Finally, the Board notes that the Secretary has promulgated 
regulations that would provide for presumptive service connection 
for certain disabilities to include ischemic heart disease based 
on exposure to herbicides in Vietnam during the proscribed 
period.  See 75 Fed.Reg. 53,203-53,216 (Aug. 31, 2010).  The 
change in regulations are to be codified at 38 C.F.R. § 3.309(e).  
Although the Secretary has published regulations on this matter, 
the Secretary's previously issued stay on the adjudication of 
such claims remains in place.  Guidance provided with the stay 
directs that claims that are directly affected by the new 
regulations should not be adjudicated until further notice.  
However, those claims that can be adjudicated without reference 
to the new presumptions should be adjudicated.

In this case, there is no current diagnosis of coronary artery 
disease or other heart disease of record.  This was not diagnosed 
during the Veteran's hospitalization in December 2008 and is not 
listed as a current disorder on the several treatment records.  
Dr. Williams did refer to heart disease in his statement of 
August 2009.  He said the Veteran's conditions included heart 
disease without providing any description or details.  Further 
evidence in this regard can be requested as part of the 
development of the claim.

The Board finds that this issue is subject to adjudication 
because of the Veteran's assertion that heart disease is 
secondary to his service-connected diabetes mellitus.  It is on 
that basis that the claim can proceed.  Should the stay for 
adjudicating claims for ischemic heart disease be lifted while 
the case is in a remand status, appropriate action can be taken 
at that time to review the claim for service connection on a 
presumptive basis.

The Veteran perfected his appeal in this case in November 2009.  
He requested that he be afforded a BVA video conference hearing 
at that time.  A document was later submitted in which it appears 
that the request for a hearing was withdrawn; however, it is not 
clear who signed the document.  If the Veteran desires a hearing 
on the issues addressed in this remand, he should contact the RO.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his 
claimed disorders.  The AOJ should attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran that have 
not been previously secured and associate 
them with the claims folder.  The Veteran 
should also be asked whether he desires a 
hearing on any of the issues addressed in 
this remand.  A response directly from him 
or his duly appointed representative should 
be sought.

This would include records for the Veteran 
from the Army hospital at Fort Sill and 
"Veterans Center," as well as any 
additional records available from CCMH.

2.  Upon completion of the above, and the 
receipt of any records identified as 
available, the Veteran's claims folder must 
be referred for a medical opinion.  A 
complete copy of this remand must be 
included.  The examiner should review the 
claims folder and provide an opinion as to 
whether it is at least as likely as not 
that 1) any currently diagnosed heart 
disease is caused or made chronically worse 
by the Veteran's service-connected diabetes 
mellitus; 2) the Veteran's hypertension is 
caused or made chronically worse by his 
service-connected diabetes mellitus; and, 
3) any currently diagnosed renal disease is 
caused or made chronically worse by 
service-connected diabetes mellitus.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  Thereafter, the AOJ should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AOJ should 
review the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
they are not, the AOJ should implement 
corrective procedures.

4.  If authority is received to adjudicate 
claims for service connection for ischemic 
heart disease based on the change in 
regulations, the AOJ should review the 
heart disability claim for service 
connection on that basis.

5.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  If 
the Veteran desires a hearing before a 
member of the Board, arrangements should be 
made to schedule the hearing.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


